DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 42 – 44, 47 – 50, 52 and 55 - 61 have been amended. No new matter has been introduced.
5. 	Claims 62 – 66 are new. 
6.	Claims 1 – 41, 45 – 46, 51 and 54 have been cancelled. 
7.	Pending claims include claims 42 – 44, 47 – 50, 52 – 53, 55 – 66 (renumbered as claims 1-21).
Response to Arguments
Applicant' s arguments  filed 05/18/2021, with respect to the rejection(s) of claim(s) 42 – 44, 47 – 50, 52 – 53, 55 – 66 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter

42 – 44, 47 – 50, 52 – 53, 55 – 66 (renumbered as claims 1-21) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 05/18/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…determine to duplicate the at least one packet data convergence protocol protocol data unit based on the received indication; duplicate the at least one packet data convergence protocol protocol data unit based on the determination; and transmit the duplicated packet data convergence protocol protocol data unit over at least one logical channel, wherein the received medium access control element is based on indication comprising at least one of a hybrid automatic repeat request performance indication as compared to a threshold, at least one determined gap in a received sequence of packet data convergence protocol or radio link control protocol data units, maximum radio link control retransmission number reached for a logical channel of a duplicated radio bearer, received metrics indicating reliability, or latency performance as compared to a threshold.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463